PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,308
Filing Date: 14 Nov 2018
Appellant(s): Hoffmann et al.



__________________
Mr. James D. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 December 2020.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following grounds of rejection are applicable to the appealed claims.
A.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handique et al (US 2014/0349867 published Nov. 27, 2014).
Claim interpretation: The instant claims are drawn to a sequencing device (i.e., an apparatus). MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
Instant claims also drawn to a product (i.e., a component) defined by a process. However, MPEP 2113 makes it clear that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695,698, 227 USPQ 964,966 (Fed. Cir. 1985)).

Claim 1 as amended does not require “one cell” and “plurality of cells within a sample solution, therein” as structural components of the device. The instant specification does not provide the dimension of the cell size relative to the cavity size. 
Since the size of the cell varies based on the cell type, the claims have been given broadest reasonable interpretation. It is well established in the art that the size of the cell varies and ranges from about 200 nm to about 100 um is further evidenced by Schultz et al (Annu. Rev. Microbiol., as cited above, Abstract) and Gillooly et al (Cold Spring Harb. Perspect. Biol., as cited above, Figs. 1-3 and Table 1). In other words the teachings of cavity in the size range of about 200 nm to 100 um can fit only one cell having said size range.
Handique teaches a plurality of embodiments. The citation of Handique in this office action should not be construed as the only embodiment. The teachings of Handique should be considered in its entirety.
	Regarding claim 1, Handique teaches a system for capturing and analyzing a set of cells, comprising: an array defined on a broad face of a substrate, including: a set of parallel pores, each pore in the set of parallel pores including: a chamber including a chamber inlet and a chamber outlet, and configured to hold a single cell of the set of cells, and a pore channel fluidly connected to the chamber outlet; an inlet channel fluidly coupled to each chamber inlet of the set of parallel pores; an outlet channel fluidly coupled to each pore channel of the set of parallel pores; a set of electrophoresis channels fluidly coupled to the outlet channel, each electrophoresis channel in the set of electrophoresis channels defining an electrophoresis inlet substantially aligned with a pore channel of the set of parallel pores and an electrophoresis outlet; and a set of electrodes including a first electrode coupled to the substrate proximal the inlet channel and a second electrode coupled to the substrate proximal to each electrophoresis outlet of the set of electrophoresis channels, wherein the set of electrodes is configured to provide an electric field that facilitates electrophoretic analysis of the set of cells (Figs 1, 2 and 10 and paragraphs 0023 and 0058-0083, Handique claim 1; The components of Handique similar to the claimed components of instant claim 1 are indicated by arrows by the examiner as shown below).

    PNG
    media_image2.png
    613
    776
    media_image2.png
    Greyscale

Handique also teaches a plurality of chamber configuration (Figs. 2A -2E) wherein, the chamber cross-section decreases stepwise from the inlet channel 140 to the pore channel 117. In this variation, the chamber 113 defines multiple sub-chambers, wherein the multiple sub-chambers are preferably fluidly connected in series, wherein a first sub-chamber is fluidly connected to the inlet channel 140 and the last sub-chamber is fluidly connected to the pore channel 117. The first sub-chamber preferably has the largest width and/or depth, and the last sub-chamber preferably has the smallest width and/or depth” (Fig. 2A-2E,as shown below and paragraph 0032) and further teaches that the pore channel 117 can be wider proximal the chamber outlet 115 and narrow proximal the outlet channel 150 or multiple pore channels 117 extend in parallel from the end of the respective chamber 113 proximal the outlet channel 150 (paragraph 033) and the contents of multiple pore channels can feed into a single electrophoresis channel (paragraph 0039).

    PNG
    media_image3.png
    234
    270
    media_image3.png
    Greyscale

	The pore comprising the cavity and the pore channel of Handique meet the limitations of a microfluidic sequencing channel configured to fluidically connect a first microfluidic gap (in the inlet channel area) with a second microfluidic gap (in the outlet area), wherein the microfluidic sequencing channel is formed as a cavity 113 in a region of the first microfluidic gap and is formed as a pore 117 (i.e., pore channel) in a region of the second microfluidic gap, the cavity is sized to fit only one cell, of a plurality of cells within a sample solution, therein, the pore has a smaller cross section than the cavity. The teachings of a set of electrophoresis channels fluidly coupled to the outlet channel, each electrophoresis channel in the set of electrophoresis channels defining an electrophoresis inlet substantially aligned with a pore channel or multiple pore channels for analyzing specific SNP mutations of Handique meets the limitation of the pore is configured to sequence cellular DNA in the pore recited in generality.
	Regarding claim 2, Handique teaches cell lysis reagents in the chamber 113 (i.e., cavity; paragraphs 0030 and 0050), which meets the limitation of the cavity is configured to accommodate a lysis fluid in addition to the only one cell of the plurality of cells.
Regarding claims 3-4, Handique teaches that the chamber (i.e., the cavity) has a width in the range of 25-30 um (paragraph 0032), which meets the limitations of claims 3-4 of a cross section between five hundred nanometers and three hundred micrometers and a cross section between one micrometer and thirty micrometers.
Regarding claims 5 and 6, Handique teaches the first microfluidic gap (i.e., inlet channel) and the second microfluidic gap (i.e., outlet channel) are separated by chamber having a height of 30 micrometers and pore channel having a length of 5-5000 microns (paragraph 0033), which meets the limitation of the first microfluidic gap and the second microfluidic gap has a gap width between two micrometers and two millimeters and at least one of the first microfluidic gap and the second microfluidic gap has a gap width between five micrometers and 500 micrometers. 
Regarding claim 7, as discussed above while rejecting claim 1, Handique teaches a set of electrodes including a first electrode coupled to the substrate proximal the inlet channel and a second electrode coupled to the substrate proximal to each electrophoresis outlet of the set of electrophoresis channels (Handique claim 1), which meets the limitation of an electrophoresis path is provided in the pore.
Regarding claims 8 and 9, Handique teaches a set of electrophoresis channels fluidly coupled to the outlet channel, each electrophoresis channel in the set of electrophoresis channels defining an electrophoresis inlet substantially aligned with a pore channel of the set of parallel pores and an electrophoresis outlet (Handique claim 1), which meets the limitation of at least one further microfluidic sequencing channel, wherein the at least one further microfluidic sequencing channel includes a multiplicity of sequencing channels arranged to form a matrix (Fig. 10, Block S260 and paragraph 0076 and Handique claim 1),
Regarding claim 10, Handique teaches that the substrate has dimensions of 75 millimeters by 25 millimeters (paragraph 0027) and has million pore channels (paragraph 0030), which amount to 5.3 X104 microfluidic sequencing channels per square centimeter.
Regarding claims 11-17, Handique teaches a fully automated integrated platform comprising a system 100 and method 200 implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions, the instructions are preferably executed by computer-executable components preferably integrated with the system and one or more portions of a processor and/or a controller. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, RO Ms, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device, the computer executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions (Fig. 15, as shown below, paragraphs 0081 and 0084-0085).

    PNG
    media_image4.png
    378
    573
    media_image4.png
    Greyscale

	The system of Handique comprising the software, program instructions, processor as discussed above can be configured perform the process steps of claims 11-17.

B.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al (WO 2010/117470 cited in the previous office action).
	 Claim interpretation: As discussed above in section A.
Claim 1 as amended do not require “one cell” and “plurality of cells within a sample solution, therein” as structural components of the device. The instant specification does not provide the dimension of the cell size relative to the cavity size. 
Since the size of the cell varies based on the cell type, the claims have been given broadest reasonable interpretation, the size of the cells being in the range of about 200 nm to about 100 um is further evidenced by Schultz et al (Annu. Rev. Microbiol., as cited above, Abstract) and Gillooly et al (Cold Spring Harb. Perspect. Biol. 2015; as cited above, Figs. 1-3 and Table 1). In other words the teachings of cavity in the size range of about 200 nm to 100 um will fit only one cell having said size range.
Regarding claim 1, Turner teaches a nanopore sequencing device comprising an upper fluidic region 130 and lower fluidic region 140, which are in contact with a nanopore 150, wherein the upper fluidic region 130 is fluidically connected to upper fluid volume 160 through the upper resistive opening 120 and lower fluidic region 130 is fluidically connected to lower fluid volume 170 through the lower resistive opening 110 (Fig. 1A as shown below and paragraph 0076). 

    PNG
    media_image5.png
    458
    611
    media_image5.png
    Greyscale

Turner also teaches resistive opening comprises a channel (paragraph 0010) and has a diameter in the range of 1 to 10 microns (paragraph 0084) and the nanopore has a diameter of 1-3 nm (paragraphs 0085 and 00108).
The upper resistive openings of 1 to 10 micrometer dimension channel further comprising the nanopore of Turner meets the limitation of at least one microfluidic sequencing channel configured to fluidically connect a first microfluidic gap (i.e., fluid volume 160) with a second microfluidic gap (i.e., fluid volume 170), wherein the sequencing channel has a cavity (i.e., an opening) in a region of the first microfluidic gap and is formed as a pore (i.e., a nanopore) in a region of the second microfluidic gap. The nanopore of 1-3 nm diameter and the opening of 1 to 10 micrometer of Turner meets the limitation of the pore has a smaller cross section than the cavity and the pore is configured to sequence cellular DNA in the pore (e.g. see Turner, paragraph 00219). The teachings of the cavity of 1 um size of Turner will fit only one cell having said size for the plurality of other cells in the sample. As discussed above, instant claim 1 as amended does not require cell as the structural component but only require the cavity size as the limitation. 
Regarding claim 2, as discussed above while rejecting claim 1, Turner teaches that the resistive opening (i.e., the cavity) is about 1 um to 10 um, which can accommodate individual cell having dimension of 1 to 10 um. The recitation of “to accommodate a lysis fluid in addition to the only one cell of the plurality of the cell”.
Regarding claims 3-6, as discussed above while rejecting claim 1, Turner teaches that the resistive opening (i.e., the cavity) is about 1 um to 10 um, which can accommodate individual cell having dimension of 1 to 10 um, which meets the limitations of claims 3-6 of a cross section between five hundred nanometers and three hundred micrometers and a cross section between one micrometer and thirty micrometers and the first microfluidic gap and the second microfluidic gap has a gap width between two micrometers and two millimeters and at least one of the first microfluidic gap and the second microfluidic gap has a gap width between five micrometers and 500 micrometers, because 5 micrometers of the microfluidic gaps of Turner are within the claimed range of claims 3-6.
Regarding claim 7, Turner teaches DNA is electrophoretically drawn through the nanopore (paragraph 00242-00243), which meets the limitation of an electrophoresis path is provided in the pore.
Regarding claims 8-9, Turner teaches the sequencing device comprise 2 to 10 pores, 10 to 100 pores, 100 to 1000 pores, 1000 to 10,000 pores or more than 10,000 pores (Figs. 2 and 3 and paragraph 0075) and also in the form of 256 x 256 nanochannels, wherein each channel has the dimension of 100x40x40 nm (paragraph 00253), which meets the limitation of further sequencing channel includes a multiplicity of sequencing channels arranged to form a matrix.

Claim Rejections - 35 USC § 103
C.	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (WO 2010/117470, as cited above) in view of Jovanovich et al (US 2011/0005932 cited in the previous office action).
	Claim interpretation: As discussed above in section A.
	Turner and Jovanovich teach a nucleic acid sequencing device and therefore are analogous arts. The teachings of Jovanovich are specifically applied for the processor/software for cell lysis and preparation of nucleic acid from the cell sample of claim 11, which is beneficial to Turner to analyze the nucleic acid sample for different cell type for diagnosis of disease and the development of therapeutics for specific diseases.
	Claim 10 is dependent from claim 9, which is dependent from claim 8, which is dependent from claim 1.
Regarding claim 1, Turner teaches a nanopore sequencing device comprising an upper fluidic region 130 and lower fluidic region 140, which are in contact with a nanopore 150, wherein the upper fluidic region 130 is fluidically connected to upper fluid volume 160 through the upper resistive opening 120 and lower fluidic region 130 is fluidically connected to lower fluid volume 170 through the lower resistive opening 110 (Fig. 1A as shown below and paragraph 0076). 
Turner also teaches resistive opening comprises a channel (paragraph 0010) and has a diameter in the range of 1 to 10 microns (paragraph 0084) and the nanopore has a diameter of 1-3 nm (paragraphs 0085 and 00108).
As discussed above, instant claim 1 as amended does not require cell as the structural component but only require the cavity size as the limitation.
The artisan would recognize that the upper resistive openings of 1 to 10 micrometer dimension channel further comprising the nanopore of Turner meets the limitation of at least one microfluidic sequencing channel configured to fluidically connect a first microfluidic gap (i.e., fluid volume 160) with a second microfluidic gap (i.e., fluid volume 170), wherein the sequencing channel has a cavity (i.e., an opening) in a region of the first microfluidic gap and is formed as a pore (i.e., a nanopore) in a region of the second microfluidic gap. The nanopore of 1-3 nm diameter and the opening of 1 to 10 micrometer of Turner meets the limitation of the pore has a smaller cross section than the cavity and the pore is configured to sequence cellular DNA in the pore (e.g. see Turner, paragraph 00219). The artisan would also recognize that the cavity of 1 um size of Turner will fit only one cell having said size for the plurality of other cells in the sample. 
Regarding claims 8-9, Turner teaches the sequencing device comprise 2 to 10 pores, 10 to 100 pores, 100 to 1000 pores, 1000 to 10,000 pores or more than 10,000 pores (Figs. 2 and 3 and paragraph 0075) and also in the form of 256 x 256 nanochannels, wherein each channel has the dimension of 100x40x40 nm (paragraph 00253), which meets the limitation of further sequencing channel includes a multiplicity of sequencing channels arranged to form a matrix.	
Regarding claim 10, Turner teaches a substrate comprising an array of pores ranging from 2 to 10,000 pores (paragraph 0075) and also in the form of 256 x 256 nanochannels, wherein each channel has the dimension of 100x40x40 nm (paragraph 00253), which meets the limitation of  the matrix comprising at least 104 channels. The artisan would recognize that the limitation in the range of 1X103 to 25x106 channels per cm2 would amount to routine optimization and thus would been obvious improvements over Turner.  
Regarding claims 11-17, Turner teaches an array of electronic circuits, wherein each nanopore in the array is directly associated with a set of electronic circuits and they provide the functions of measurement, data manipulation, data storage, and data transfer, amplification, analog to digital conversion, signal processing, memory, and data output and to monitor the current through the nanopore over time, wherein nanopore in the array is directly associated with a set of electronic circuits the electronic circuits process the incoming current over time to record events, thereby generating event data; and e) using the event data from step (d) to obtain sequence information about the polymer molecule. Turner also teaches a processing system for driving the electronics, and a processing system for gathering, storing, and analyzing the data produced (paragraphs 00146-00147) but does not specifically teach the processor/software for cell lysis and preparation of nucleic acid from the cell sample, which is taught by Jovanovich, which is beneficial to Turner to analyze the nucleic acid sample for different cell type for diagnosis of disease and the development of therapeutics for specific diseases.
The artisan would recognize that the electronic circuits further comprising memory and algorithms (i.e., programing instructions) can be configured for sequence the cellular DNA in the pore wherein the processor (i.e., circuit) is configured to execute the program instructions to sequence the cellular DNA in the pore by applying an electric voltage between a first substrate defining at least a portion of bounding the first microfluidic gap and a second substrate defining at least a portion of bounding the second microfluidic gap to sequence the cellular DNA in the pore of claim 17.
As discussed above, Turner does not specifically teach that the processor (i.e., the circuit) can be configured to feed the sample, lyse the sample to release DNA and remove undesirable cellular constituents, filling the gap with buffer, these steps are done manually and routine well established in the art and the limitations of claims 11-16 are drawn to the processor to execute program instructions to perform the steps claims 11-16. 
However, the processor capable of executing claimed functional limitations was known in the art before the effective filing date of the claimed invention as taught by Jovanovich.
Jovanovich, in the same field of endeavor teaches a system comprising the processor, software, hardware, electronics, pneumatics, control systems, the software components of the integrated analysis system can include software providing for a graphical user interface, data analysis, a core, and scripts, which can be used for the control of the hardware, the scripts can be programs that are run particular analytical procedures (Figs. 63-65, 86 and 87 and their associated descriptions in the text), which allows to complete the process from raw sample to analysis in less than two to four hours (Abstract and paragraph 0020), thus providing motivation to include the processor, software and hardware for analyzing the nucleic acid from raw sample (e.g. cell) of Jovanovich in the device of Turner.
The artisan would recognize that while combining the processor for cell lysis and DNA processing of Jovanovich some routine optimization is needed, which is within the skills of the artisan and would be motivated to combine for added advantage of characterizing analyte from raw sample to analysis of the analyte in less than 2 to 4 hours.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor, software and hardware for analyzing the nucleic acid from raw sample (e.g. cell) of Jovanovich in the device of Turner, with a reasonable expectation of success with the expected benefit of reducing the time needed to analyze DNA sample in very short period of time. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including combination of processor, software and hardware which is routinely practiced in the art as exemplified by Jovanovich.
(2) Response to Arguments
	Appellant’s arguments filed on 12/18/20 (herein after the Brief) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Pages 1-3 of the Brief merely list the real party in interest, related appeals and interferences, and the summary of the claimed subject matter and the alleged support thereof for the limitations of claim 1.
B.	Pages 3-6 of the Brief Appellant list the limitations of claim 1 (section, 4-1) Appellant argues that claims 1-7 are not anticipated by Handique and claim 1 has been misconstrued (Section, 4-2) and further argues that the electrophoresis channels of Handique are not pores (Section, 4-3).
The arguments appear to be based on narrower interpretation of claim 1 and they are not persuasive for the following reasons.
Claim interpretation: Instant claim 1 is drawn to a sequencing device (i.e., an apparatus). MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
Claim 1 as recited do not require “one cell” and “plurality of cells within a sample solution, therein” as structural components of the device but rather require sequencing channel comprising a cavity that is sized to fit only one cell. Since the size of the cell varies based on the cell type, the claims have been given broadest reasonable interpretation, the size of the cells being in the range of about 200 nm to about 100 um as further evidenced by Schultz et al (cited in the final office action, Abstract) or Gillooly et al (cited in the final office action, Figs. 1-3 and Table 1). In other words the teachings of cavity in the size range of about 200 nm to 100 um can fit only one cell having said size range.
	In view of lack of limiting definition for a microfluidic sequencing channel in the instant specification, the microfluidic sequencing channel has been given the broadest reasonable interpretation to encompass the channel or tube or chamber or trench or recess comprising an opening and a pore or their equivalent.
	With regard to the argument of claim 1 has been misconstrued (section 4-2), it is noted that Appellant has interpreted claim 1 narrowly but given the broadest reasonable interpretation, the claim merely requires a channel fluidically connecting a first microfluidic gap with a second microfluidic gap, wherein the microfluidic channel has a cavity (i.e., a chamber) and a pore in a region of the second microfluidic gap, the cavity has the dimension to fit only one cell and the pore has a smaller cross section than the cavity as structural components. It is noted that the limitation of the pore is configured to sequence cellular DNA in the pore is encompassed by the pore channel having a smaller cross section than the cavity. 
With regard to the argument of the electrophoresis channels of Handique are not pores (section 4-3), as discussed in the Final Office action mailed 22 July, 2020 (herein after Final office action), the examiner has pointed out Handique teaches a plurality of embodiments. The embodiment of Handique cited in the final office action discloses a chamber (i.e., cavity) capable of holding single cell of the set (i.e., plurality) of cells and each chamber comprises a pore channel and a set of electrophoresis channels fluidly coupled to the outlet channel, each electrophoresis channel in the set of electrophoresis channels defining an electrophoresis inlet substantially aligned with a pore channel of a set of electrodes including a first electrode coupled to the substrate proximal the inlet channel and a second electrode coupled to the substrate proximal to each electrophoresis outlet of the set of electrophoresis channels, wherein the set of electrodes is configured to provide an electric field that facilitates electrophoretic analysis of the set of cells that include DNA analysis (Figs. 1, 2 and 10, esp., Fig. 10B paragraphs 0023 and 0058-0083). Handique specifically teaches “capturing the single cell in the chamber and lysing the cells a single cell of the set of cells; transmitting a set of reagent particles to the set of pores, wherein the set of reagent particles is configured to facilitate whole genome amplification and polymerase chain reaction (PCR) of each cell in the set of cells; and analyzing the amplified product that passes through the pore channel into the electrophoretic channel (emphasis underlined by the examiner; Fig. 10B, paragraph 0058), which encompasses the limitation of the pore is configured to sequence the cellular DNA because amplified DNA product have to pass through the pore channel and the detection of the amplified products take place in the electrophoresis channel. The components of the sequencing device of instant invention embraced by the teaching of the Handique’s device is listed below.
	
    PNG
    media_image6.png
    307
    674
    media_image6.png
    Greyscale

In section 4-3, appellant argues that the electrophoresis channels are not pores as discussed in the previous paragraph, the teachings of Handique does meet the limitations of claim 1.
With regard to claim 5, Appellant argues that that Handique discloses that the alleged gaps are separated by "a chamber having a height of 30 micrometers and pore channel having a length of 5-5000 microns". The Examiner has failed to explain how a separation distance between two gaps is related to the width of either of the gaps. Therefore, the spacing between gaps is irrelevant (Patentability of claim 5 section 3). The arguments have been fully considered. However, the above citation is cited within the entire context of the Handique’s teaching, especially in view of the limitation having such a wide range for the gap that amounts to insignificant meaningfulness of the claimed “gap” limitation. Further, Handique teaches that the inlet channel (i.e., the first microfluidic gap) has a width between 5-200 microns (i.e., micrometers; paragraph 0035), which meets the limitation of at least one of the first microfluidic gap having a gap width of between two micrometers and two millimeters.
Since Handique teaches the limitation of claim 5, the appellant’s arguments of Handique has been misconstrued by the examiner are not persuasive.
With regard to claim 6, the appellant argues that “The Examiner rejected claim 6 based upon the same prior art and logic discussed above with respect to claim 5. Accordingly, for the same reasons set forth above with respect to claim 5, claim 6 is patentable over the cited reference (Patentability of claim 6).
As discussed above, Handique teaches that the inlet channel (i.e., the first microfluidic gap) has a width between 5-200 microns (paragraph 0035). The first microfluidic gap of 200 micron of Handique meets the limitation of claim 6, wherein the at least one of the first microfluidic gap and the second microfluidic gap has a gap width between five micrometers and 500 micrometers. 
Since Handique teaches the limitation of claim 6, the appellant’s arguments of Handique has been misconstrued by the examiner are not persuasive.
Regarding claim 11, argument of claim 1 applies because it is dependent from claim 1 (Patentability of claim 11, section 2), mere capability is not sufficient to establish anticipation (Patentability of claim 11, section 3), Handique does not rinse as required (Patentability of claim 11, section 4) and Handique dos not isolate the DNA as required (Patentability of claim 11, section 4).
Contrary to the alleged assertions by the Appellant, Handique teaches “As shown in figure 15, the system 100 and/or method 200 can be implemented with an integrated platform 30 including a sample workstation 40 and an imaging platform 50. The integrated platform 30 is preferably fully automated, but can alternatively be semi-automatic or manually operated. The integrated platform 30 can perform all or some the functions of pipetting, aliquoting, mixing, pumping, thermal incubation, thermocycling, monitoring, and analysis (e.g., by fluorescent detection). The integrated platform 30 can additionally automatically identify occupied chambers 113, image said chambers 113, and/or perform analyses on said chambers 113. The integrated platform 30 can be any other suitable integrated platform 30, and can additionally or alternatively perform any other suitable function and the system 100 or method 200a fully automated integrated platform comprising a system 100 and method 200 implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions, the instructions are preferably executed by computer-executable components preferably integrated with the system and one or more portions of a processor and/or a controller. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, RO Ms, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device, the computer executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions (Paragraphs 0081- 0084-0085). Handique also teaches washing (i.e. rinsing step, paragraph 0080).
In the instant case as discussed above, Handique teaches that the system can execute the method steps of claim 11 including rinsing step. Also, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function (MPEP 2114 IV).   In the instant case, a memory including program instructions; and a processor operably connected to the memory and configured to execute the program instructions to perform the steps of claim 11 appears to be more general because specific structure capable of performing the specific steps of feeding, lysing rinsing, filling and sequencing has been neither recited in claim 11 nor in the instant specification. For these reasons, contrary to the alleged assertions by the appellant, it is maintained that the steps of claims 11-17 are anticipated by Handique. Therefore appellant’s arguments are not persuasive. 

C.	On pages 14-20 Appellant argues that claims 1-9 are not anticipated by Turner and make arguments based on the narrower interpretation of claim 1. 
As discussed above in section B, in claim interpretation section, claim 1 as recited do not require “one cell” and “plurality of cells within a sample solution, therein” as structural components of the device but rather require sequencing channel comprising a cavity that is sized to fit only one cell. Since the size of the cell varies based on the cell type, the claims have been given broadest reasonable interpretation, the size of the cells being in the range of about 200 nm to about 100 um as further evidenced by Schultz et al (cited in the final office action, Abstract) or Gillooly et al (cited in the final office action, Figs. 1-3 and Table 1). In other words, the teachings of cavity in the size range of about 200 nm to 100 um would fit only one cell entity that covers a wide range as embraced by the claim.
With regard to the argument by the appellant of “cavity” has been misconstrued, it is noted that the instant specification does not provide a limiting definition for the term “cavity” but rather refers cavity as “a (broad) indentation in a base body having a fluidic passage into the (narrow) pore, or as a well. The teachings of Turner (Turner Fig. 1A) of upper resistive opening 120 having a hollow space is the cavity as asserted by the Appellant (Brief, pg. 15, paragraph 3). Therefore it is maintained that Turner teaches the cavity of claim 1. Therefore the argument of “the cavity being misconstrued” are not persuasive.  
With regard to the appellant’s argument of the examiner has misconstrued the phrase “sized to fit only one cell” (Brief pgs. 16 and 17), the cell size ranges from 200 nm to 150 um, and Turner teaches resistive opening comprises a channel and has a diameter in the range of 1 to 10 microns, which can fit cell size in the range of 1 micron to 10 microns. Also instant claim 3 requires cavity having a cross section between five hundred nanometers and 300 micrometers, which encompasses a broad size range. For these reasons, the argument of “the examiner has misconstrued the phrase of “sized to fit only one cell” is not persuasive. 
With regard to the appellant’s argument of the examiner has misconstrued the phrase “region” (Brief, pgs. 15-20), it is noted that claim 1 as recited require “the microfluidic sequencing channel is formed as a cavity in a region of the first microfluidic gap and is formed as a pore in a region of the second microfluidic gap” without specifying any specific dimensions or size range.  The instant specification does not provide any limiting definition for the “region”. Contrary to the appellant’s alleged assertion, given the broadest reasonable interpretation the “region” encompasses large area. Since claim 1 as recited does not require any specific dimension for the region, appellant’s arguments based on the narrower limitation of “region” and “the examiner has misconstrued the term “region” are not persuasive. 
With regard to the argument by the appellant regarding claims 5 and 6 regarding two gaps having a width of between two micrometers and two millimeters and 
Appellant’s arguments are based on the generic description of the term cavity in the instant specification. There is no limiting definition for the term “cavity” in the instant specification. The instant specification simply refers cavity as a (broad) indentation in a base body having a fluidic passage into the (narrow) pore and the cavity can also be referred to as a well (pg. 3, lines 21-23).
Based on generic description of the term “cavity” the appellant argues that constructing the “cavity” of claim 1 to simply require an opening gives the term a strained breadth in view of the specification and claims, the examiner’s construction of claim 1 is unreasonable”. 
The arguments have been fully considered and are not persuasive because claim 1 merely requires the cavity is sized to fit one cell of plurality of cells within the sample solution. It is noted that claim 1 as recited does not require “one cell” and “plurality of cells within a sample solution, therein” as structural components of the device, but rather requires sequencing channel comprising a cavity that is sized to fit only one cell. 
In other words, claim 1 as recited is broad in view of not specifying the size and dimension of the cavity as they pertain to single cell size limitation. Therefore arguments based on the narrower interpretation of cavity by the appellant, while ignoring the breadth of the cavity of claim 1 (i.e., lack of specific dimension), are not persuasive.
With regard to the appellant’s argument of dependent claims 2-4 and 7-9 are directed to the claims are dependent from claim 1 and for the reasons discussed for claim 1, requests PTAB to reverse the rejection of claims 2-4 and 7-9 (Brief, pg. 20).
As discussed above, contrary to the alleged assertions by the appellant, the limitation of claim 1 is clearly anticipated by Turner. Therefore any arguments by the appellant regarding claims 2-4 and 7-9 are not persuasive.
Regarding instant claims 5 and 6 appellant argues that Turner does not disclose one of the two gaps having a width of between two micrometers and two millimeters or between five micrometers and 500 micrometers (Brief, pgs. 20-22). Turner teaches length and width of the channel can be selected to provide a suitable resistance drop across the resistive opening (paragraph 0010). The limitations of claimed width of such wide range is a mere design choice and thus not novel.  
Regarding claims 10-17, Appellant argues that claims 10-17 are not obvious over Turner in view of Jovanovich (Brief, pages 22-26).
Regarding claim 10, Appellant argues that claim 10 depends from claim 1 by way of claims 8 and 9 and includes all of the limitations of claim 1 and even if reliance upon optimization is an appropriate basis for the rejection, which is not admitted, for the same reasons set forth above with respect to claim 1, claim 10 is patentable over the cited reference (Brief, pg. 22). 
The arguments are not persuasive because Turner teaches the limitations of claim 1 and a substrate comprising an array of pores ranging from 2 to 10,000 pores (paragraph 0075) and also in the form of 256 x 256 nanochannels, wherein each channel has the dimension of 100x40x40 nm (paragraph 00253), which meets the limitation of the matrix comprising at least 104 channels. The artisan would recognize that the limitation in the range of 1X103 to 25x106 channels per cm2 would amount to routine optimization and thus would been obvious improvements over Turner.
With regard to claim 11, appellant argues that claim 11 is dependent from claim 1 and rejected claim 11 over Turner in view of Jovanovich and further argues claims 1 and 11 is patentable over the prior art and further argues that the examiner has alleged that the examiner has alleged that the processes of claim 11 "are done manually and routine well established in the art" (Office Action at page 18). The Examiner has failed to provide any evidentiary basis for this finding (Brief, pgs. 22 and 23). 
The steps of “Post-delivery of reagents, the captured target cells and/or intracellular content produced by cell-lysis can be performed manually or automatically as further evidenced by Handique (US 2014/0212881, cited in the Final office action, paragraph 0054). Therefore, appellant’s arguments are not persuasive.
Appellant further argues that the examiner misconstrued claim 11, Turner does not rinse as required and does not isolate the DNA as required (Brief, pgs. 25 and 26).
The arguments are directed to attacking references individually, while the rejection of claim 11 is over Turner in view of Jovanovich.
As discussed in the final office action (pgs. 17-19), Turner teaches an array of electronic circuits, wherein each nanopore in the array is directly associated with a set of electronic circuits and they provide the functions of measurement, data manipulation, data storage, and data transfer, amplification, analog to digital conversion, signal processing, memory, and data output and to monitor the current through the nanopore over time, wherein nanopore in the array is directly associated with a set of electronic circuits the electronic circuits process the incoming current over time to record events, thereby generating event data; and e) using the event data from step (d) to obtain sequence information about the polymer molecule. Turner also teaches a processing system for driving the electronics, and a processing system for gathering, storing, and analyzing the data produced (paragraphs 00146-00147) but does not specifically teach the processor/software for cell lysis and preparation of nucleic acid from the cell sample, which is taught by Jovanovich, who is in the same field of endeavor teaches a system comprising the processor, software, hardware, electronics, pneumatics, control systems, the software components of the integrated analysis system can include software providing for a graphical user interface, data analysis, a core, and scripts, which can be used for the control of the hardware, the scripts can be programs that are run particular analytical procedures (Figs. 63-65, 86 and 87 and their associated descriptions in the text), which allows to complete the process from raw sample to analysis in less than two to four hours (Abstract and paragraph 0020), thus providing motivation to include the processor, software and hardware for analyzing the nucleic acid from raw sample (e.g. cell) of Jovanovich in the device of Turner.
In other words the combined teachings of Turner in view of Jovanovich teaches the components of claim 11 of a memory including program instructions; and a processor operably connected to the memory and configured to execute the program instructions to carry out the intended steps of feeding the sample, lysing the sample, rinsing (i.e., washing) the sample, to isolate DNA and sequence DNA in the pore (e.g., Turner paragraph 0027; Jovanovich, Fig. 18 and Example 2 and paragraph 0153). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Turner in view of Jovanovich teaches not only the components of the device of claim 11 and the intended use of the components to carry out the claimed steps. Therefore the arguments by the appellant regarding claim 11 are not persuasive.
Regarding claims 12-17, appellant argues that for the same reasons set forth above with respect to claim 11, claims 12-17 are patentable over the cited reference (pg. 26).
As discussed above claim 11 is obvious over Turner in view of Jovanovich. The limitations of claims 12-17 are obvious over Turner in view of Jovanovich. Therefore the arguments by the appellant regarding claims 12-17 are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NARAYAN K BHAT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
Dave T Nguyen
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        

Bennett Celsa
/BENNETT CELSA/
Primary Patent Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.